Exhibit 10.34

AGREEMENT OF INSUREDS

AGREEMENT OF INSUREDS, dated as of July 27, 2006 (the “Agreement”) by and among
DHB Industries Inc. (“DHB”), David H. Brooks, Sandra Hatfield, Dawn M. Schlegel,
Cary Chasin, Jerome Krantz, Gary Nadelman, Barry Berkman, and Gen. (Ret.) Larry
R. Ellis (all of the foregoing, together with DHB, being collectively referred
to herein as the “Insureds”).

RECITALS

WHEREAS, the Insureds, among others, are all parties to a Memorandum of
Understanding dated July 12, 2006 (the “MOU”) with respect to the settlement of
litigation pending in the United States District Court for the Eastern District
of New York (the “Court”);

WHEREAS, pursuant to Paragraph 4 of the MOU, the Insureds, among others, shall
cause to be paid into escrow the principal sum of $35,200,000 in cash (the “Cash
Settlement Amount”) consisting of $12,875,000 paid by the Insureds’ directors’
and officers’ liability insurers (the “Insurance Contribution”) and $22,325,000
funded by David H. Brooks pursuant to the terms of the MOU and Exhibit B
thereof;

WHEREAS, the Cash Settlement Amount shall be held in and distributed from escrow
in accordance with the Escrow Agreement, dated July 27, 2006, by and among the
Settling Parties (the “Escrow Agreement”); and

WHEREAS, the Insureds desire to provide for the disposition of the Insurance
Contribution in the event the Settlement contemplated by the MOU is not approved
by the Court;

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and in the MOU, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
same meanings ascribed to them in the Escrow Agreement.

2. Release of Escrowed Funds to Insureds. In the event that the Escrow Agent
releases and distributes the Escrowed Funds to the Insureds pursuant to
Paragraph 4(c) of the Escrow Agreement, the Insurance Contribution, with any
interest earned thereon, shall be placed in trust for the benefit of the
Insureds under Executive and Organization Liability Policy No. 490-97-35 issued
by National Union Fire Insurance Company of Pittsburg, Pa., and Excess Liability
Policy No. 08950-05 issued by XL Specialty Insurance Company. The form of trust
and the policies governing how the funds shall be held, invested, reinvested,
and/or released shall be mutually agreed by the Insureds at the time the funds
are made available by the Escrow Agent pursuant to Paragraph 4(c) of the Escrow
Agreement.



--------------------------------------------------------------------------------

3. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement, or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in New York,
before three arbitrators. The arbitration shall be administered by JAMS pursuant
to its Comprehensive Arbitration Rules and Procedures. Judgment on the Award may
be entered in any court having jurisdiction. This clause shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The arbitrator may, in the Award, allocate all or part
of the costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.

4. Alternative Dispute Resoution. If, within forty five (45) days of the date
the Escrow Agent makes available the Escrowed Funds to the Insureds pursuant to
Paragraph 4(c) of the Escrow Agreement, the Insureds are unable to approve a
mutually agreeable trust agreement pursuant to Paragraph 2 hereof, the Insureds
agree that any and all disagreements with respect to said trust agreement,
including the negotiation thereof, shall be submitted to JAMS, or its successor,
for mediation, and if the matter is not resolved through mediation, then it
shall be submitted to JAMS, or its successor, for final and binding arbitration
pursuant to the arbitration clause set forth above. Any Insured may commence
mediation by providing to JAMS and all other Insureds a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The Insureds will cooperate with JAMS and with one another in selecting a
mediator from JAMS panel of neutrals, and in scheduling mediation proceedings.
The Insureds covenant that they will participate in the mediation in good faith,
and that they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Insureds, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the Insureds, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Any Insured may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may continue after the commencement of arbitration if the Insureds so desire.
Unless otherwise agreed by the Insureds, the mediator shall be disqualified from
serving as arbitrator in the case. The provisions of this Clause may be enforced
by any Court of competent jurisdiction, and the Insured seeking enforcement
shall be entitled to an award of all costs, fees and expenses, including
attorneys’ fees, to be paid by the Insured or Insureds against whom enforcement
is ordered.

5. Miscellaneous.

(a) Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior oral or written agreements and understandings between
or among the parties relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.



--------------------------------------------------------------------------------

(b) Amendments, Waivers and Consents. Except as otherwise expressly provided
herein, the terms and provisions of this Agreement may be modified or amended
only by written agreement executed by all parties hereto. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document signed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

(c) Assignment. The rights and obligations under this Agreement may not be
assigned by any of the parties hereto without the prior written consent of the
other parties.

(d) Benefit, Binding Effect; Third Party Beneficiaries. All statements,
representations, warranties, covenants and agreements in this Agreement shall be
binding on the parties hereto and shall inure to the benefit of the respective
successors and permitted assigns of each party hereto. Nothing in this Agreement
shall be construed to create any rights or obligations except among the parties
hereto, and no person or entity shall be regarded as a third party beneficiary
of this Agreement.

(e) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflict of law principles
thereof.

(f) Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unenforceable or invalid in any respect, then such provision
shall be deemed limited to the extent that such court deems it valid or
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any such provision, partially or wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect.

(g) Expenses. Except as otherwise explicitly provided herein, each of the
parties hereto shall pay its own fees and expenses (including the fees of any
attorneys, accountants, appraisers or others engaged by such party) in
connection with this Agreement and the transactions contemplated hereby, whether
or not the transactions contemplated in this Agreement or in the MOU are
consummated.

(h) Headings and Captions. The headings and captions contained in this Agreement
are for convenience only and shall not affect the meaning or interpretation of
this Agreement or of any of its terms or provisions.



--------------------------------------------------------------------------------

(i) Interpretation. The parties hereto acknowledge and agree that they have
participated jointly in the negotiation and drafting of this Agreement, have
each been represented by counsel in such negotiation and drafting, and that in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BAKER BOTTS LLP By:  

 

Counsel for Defendant DHB Industries, Inc. MILBANK TWEED HADLEY & McCLOY LLP By:
 

 

MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C. By:  

 

Counsel for Defendant David H. Brooks SERCARZ & RIOPELLE, LLP By:  

 

Counsel for Defendant Sandra Hatfield KOBRE & KIM LLP By:  

 

Counsel for Defendant Dawn M. Schlegel



--------------------------------------------------------------------------------

CLIFFORD CHANCE US LLP By:  

 

Counsel for Defendants Cary Chasin, Jerome Krantz, Gary Nadelman, and Barry
Berkman DLA PIPER RUDNICK GRAY CARY US LLP By:  

 

Counsel for Defendant Gen. (Ret.) Larry R. Ellis